Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 28 Apr 2021 amends claims 1, 9, and 16, thereby providing claims 1-20 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farahani (US 2016/0295089) in view of Switkes (US 2016/0054735).
For claim 1, Farahani discloses	a computerized method of receiving video data ([0058] FIG. 7 illustrates an exemplary procedure 700 for managing or otherwise controlling the uploading of audio/video data and other data from a vehicle to the cloud-based data record storage system), the method comprising: 

	wherein the tracking of the first video camera includes collecting a record of the first video camera's location ([0048] the audio/video data record is " time stamped" and " location stamped") and orientation through time ([0042] orientation of the apparatus relative to the components of the dashboard.); 
	detecting an incident using a vehicle tracking device ([0048]: The GPS system may be an otherwise conventional GPS system such as the type commonly employed in smartphones or the like. A system clock 352 tracks the date and time so that this information may also be output along with audio/video as a combined audio/video-lat./long.-date /time data record. In this manner, the audio/video data record is " time stamped" and " location stamped" to permit authorized personnel such as accident investigators to find audio/video records once uploaded to cloud-based storage/access system 324, as already discussed.); 
	receiving an inquiry location and an inquiry time associated with the incident ([0060]: a query via a dedicated browser or suitable app from a user--such as an insurance investigator or law enforcement investigator--specifying the data/time and location of videos of interest.);  

	requesting video data from the first video camera associated with the inquiry time ([0061] outputs the records to the authorized user associated with the query); 
	receiving the video data from the first video camera ([0056] a vehicle audio/video input component 518 for receiving audio and/or video from the vehicle); 
	displaying in real time ([0050]: the audio/video data (compressed or otherwise) along with the corresponding date/time and location may be continuously streamed), 
to a driver of the law enforcement vehicle ([0040]: driver of vehicle), and 
to a supervisor of the driver ([0061]: the data may be reviewed by law enforcement official with legal authority for authorized purposes.), 
the view of the inquiry location to allow the driver ([0038]: view of the road ahead of the vehicle), while currently driving, to make adjustments to driving habits to avoid future incidents (Recitation of intended use of the claimed invention does not result in a structural difference between the claimed invention and prior art, accordingly limitation is non-limiting).
Farahani does not disclose displaying, at the real-time display, a visual indicator to enable the supervisor to quickly determine a quality of driving being exercised by the driver.

It would be obvious to a person with ordinary skill in the art to combine the remote video recording management teachings of Switkes with the teachings of Farahani to provide the predictable benefit of improved communication of vehicle analytics to fleet managers.
	For claim 2, Farahani discloses the computerized method of claim 1, wherein the video data from the first video camera is received upon the first video camera returning to a vicinity of an upload location ([0059] Assuming that streaming is authorized, the vehicle-based video capture system determines at 706 whether Wi-Fi is available and, if so, streams audio/video via Wi-Fi at 708 to the cloud-based access/storage system.). 
	For claim 3, Farahani discloses the computerized method of claim 1, further comprising: tracking a second video camera, wherein the tracking of the second video camera includes collecting a record of the second video camera's location and orientation through time ([0048]: The GPS system may be an otherwise conventional GPS system such as the type commonly employed in smartphones or the like. A system clock 352 tracks the date and time so that this information may also be output along with audio/video as a combined audio/video-lat./long.-date /time data record. In this manner, the audio/video data record is " time stamped" and " location stamped" to permit authorized personnel such as accident investigators to find audio/video records once uploaded to cloud-based storage/access system 324, as already discussed.); and 
determining that the first video camera does not include a view of the inquiry location at the inquiry time based upon the tracking of the first video camera ([0040] videos obtained from other video capture devices installed in other vehicles (as well as, in at least some examples, video obtained from video cameras integrated into vehicles such as backup cameras)). 

	For claim 5, Farahani discloses the computerized method of claim 4, wherein the inquiry location is indicated by the user selecting a location on a map that is displayed to a user ([0060] At 800, the system inputs a query via a dedicated browser or suitable app from a user--such as an insurance investigator or law enforcement investigator--specifying the data/time and location of videos of interest.). 
	For claim 6, Farahani discloses the computerized method of claim 5, wherein the inquiry location and the inquiry time are generated based upon an incident indication of the incident ([0054] if an automobile accident is known to have occurred at a certain location and time, then all audio/video data collected in the vicinity of that location and around that particular time may be retained indefinitely so that it can be accessed by authorized personnel long after the accident, if needed.). 
	For claim 7, Farahani discloses the computerized method of claim 6, wherein the incident indication was received from a camera external to the fleet of cameras ([0056]: An emergency upload/stream activation controller 526 is operative to respond to data provided by the vehicle to, for example, quickly relay impact predictions/detections to cloud-based system 516. Additionally, in the case of an unauthorized access, upload controller 526 may activate one or more video cameras (which might not have been 
	For claim 8, Farahani discloses the computerized method of claim 7, wherein the video data is received by requesting video data from an external administrator such that the video data is not directly accessible to the user ([0053]: The cloud-based data record storage system of FIG. 4 also records a list of authorized users in a user database 404, which includes a set of records 406.sub.1-406.sub.N that identify insurance investigators, law enforcement investigators or other personnel or agencies authorized to access database 400.).


	For claim 9, Farahani discloses a computerized method of receiving video data ([0058] FIG. 7 illustrates an exemplary procedure 700 for managing or otherwise controlling the uploading of audio/video data and other data from a vehicle to the cloud-based data record storage system), the method comprising: 
	tracking ([0048]) a first video camera ([0037] The video capture apparatus includes, in this example, a videocamera 106 for capturing images through a front windshield 108 of the vehicle) of a fleet and a second video camera of a fleet ([0040] videos obtained from other video capture devices installed in other vehicles (as well as, in at least some examples, video obtained from video cameras integrated into vehicles such as backup cameras)), 
	wherein the tracking of the first video camera includes collecting a record of the first video camera's location ([0048] the audio/video data record is " time stamped" and " location stamped") and orientation through time ([0042] orientation of the apparatus relative to the components of the dashboard.), 
	wherein the tracking of the second video camera includes collecting a record of the second video camera's location ([0048] the audio/video data record is " time stamped" and " location stamped") and orientation through time ([0042] orientation of the apparatus relative to the components of the dashboard);
detecting an incident using a vehicle tracking device ([0048]: The GPS system may be an otherwise conventional GPS system such as the type commonly employed in smartphones or the like. A system clock 352 tracks the date and time so that this information may also be output along with audio/video as a combined audio/video-lat./long.-date /time data record. In this manner, the audio/video data record is " time stamped" and " location stamped" to permit authorized personnel such as accident investigators to find audio/video records once uploaded to cloud-based storage/access system 324, as already discussed.); 
 	receiving, from the first video camera, an incident indication with an associated time and location ([0048]: permit authorized personnel such as accident investigators to find audio/video records once uploaded to cloud-based storage/access system 324, as already discussed. [0060]: a query via a dedicated browser or suitable app from a user--such as an insurance investigator or law enforcement investigator--specifying the data/time and location of videos of interest);
	acquiring a first set of video data from the first video camera which includes video data of the associated time ([0056] via a vehicle audio/video input component 518 for receiving audio and/or video from the vehicle);
	generating an inquiry location and an inquiry time based on the incident indication ([0061] At 806, the system converts the specified location (assuming a location has been entered) into lat./long. values (if needed) and identifies any audio/video records in the cloud-based database that match the date /time and location of interest);
determining that an area visible by the second video camera may include a view of the inquiry location at the inquiry time based upon the tracking of the second video camera ([0069] FIG. 17 summarizes selected components of a system, device or apparatus 1700 for providing access to images obtained from a plurality of vehicles. An input system 1702 is provided for inputting images obtained by videocameras mounted within a plurality of vehicles along with identifying information associated with the images that identifies, for each image or group of images, where the images were obtained, when the images were obtained and an originator of the images. A storage system 1704 is provided for storing the identifying information. An access system 1706 is provided for allowing selective access to the stored images by an authorized party based on at least some of the identifying information and subject to an access fee, wherein a portion of the access fee is forwarded to the originator associated with the accessed images. FIG. 18 summarizes selected steps of a procedure 1800 for use by the system of FIG. 17 or other suitably equipped devices, systems or apparatus. At 1802, the system inputs images obtained by videocameras mounted within a plurality of vehicles along with identifying information associated with the images that identify, for each image or group of images, where the images were obtained, when the images were obtained and an originator of the images. At 1804, the system stores the identifying information. At 1806, the system provides or allows for selective access to the stored images by an authorized party based on at least some of the identifying information and subject to an access fee, wherein a portion of the access fee is forwarded to the originator associated with the accessed images.); 
	requesting video data recorded by the second video camera ([0061] outputs the records to the authorized user associated with the query); 
	receiving a second set of video data from the second video camera ([0069] At 1802, the system inputs images obtained by video cameras mounted within a plurality of vehicles along with identifying information associated with the images that identify) which includes video data of the inquiry time ([0061] At 806, the system converts the specified location (assuming a location has been entered) into lat./long. values (if needed) and identifies any audio/video records in the cloud-based database that match the date /time and location of interest); 
displaying in real time ([0050]: the audio/video data (compressed or otherwise) along with the corresponding date/time and location may be continuously streamed), to a driver of the law enforcement vehicle ([0040]: driver of vehicle), and to a supervisor of the driver ([0061]: the data may be reviewed by law enforcement official with legal authority for authorized purposes.), the view of the inquiry location to allow the driver ([0038]: view of the road ahead of the vehicle), while currently driving, to make adjustments to driving habits to avoid future incidents (Recitation of intended use of the claimed invention does not result in a structural difference between the claimed invention and prior art, accordingly limitation is non-limiting);
Farahani does not disclose displaying, at the real-time display, a visual indicator to enable the supervisor to quickly determine a quality of driving being exercised by the driver.
Switkes teaches displaying, at the real-time display, a visual indicator to enable the supervisor to quickly determine a quality of driving being exercised by the driver ([0088] Based on the collective data, brake condition is calculated at 1920. The result of the calculation can be displayed to the driver or the fleet manager (through the long range communication link), and can provide a warning or alert if the brake condition is abnormal).
It would be obvious to a person with ordinary skill in the art to combine the remote video recording management teachings of Switkes with the teachings of Farahani to provide the predictable benefit of improved communication of vehicle analytics to fleet managers.
	For claim 10, Farahani discloses the computerized method of claim 9, wherein the first set of video data from the first video camera is received upon the first video camera returning to a vicinity of a first upload location, wherein the second set of video data from the second video camera is received upon the second video camera returning to a vicinity of a second upload location, wherein only the requested video data is transferred ([0059] Assuming that streaming is authorized, the vehicle-based video capture system determines at 706 whether Wi-Fi is available and, if so, streams audio/video via Wi-Fi at 708 to the cloud-based access/storage system.).
	For claim 11, Farahani discloses the computerized method of claim 10, wherein at least one of the first upload location and the second upload location allows a WiFi connection ([0059] Assuming that streaming is authorized, the vehicle-based video capture system determines at 706 whether Wi-Fi is available and, if so, streams audio/video via Wi-Fi at 708 to the cloud-based access/storage system.).

	For claim 13, Farahani discloses the computerized method of claim 9, wherein the first camera belongs to a fleet that is separate than a fleet to which the second camera belongs ([0067]: Exemplary vehicles shown in FIG. 14 include an airplane, jet or other aircraft 1410, a boat, ship or other watercraft 1412, a truck or other delivery vehicle 1414, a car or automobile 1416 (which may be a self-driving automobile), a motorcycle, moped or motor-scooter 1418, a train 1420 such as a freight train, commuter train, locomotive, etc., and a drone 1422.). 
	For claim 14, Farahani discloses the computerized method of claim 13, wherein the second set of video data is received by a request to an external administrator ([0053]: The cloud-based data record storage system of FIG. 4 also records a list of authorized users in a user database 404, which includes a set of records 406.sub.1-406.sub.N that identify insurance investigators, law enforcement investigators or other personnel or agencies authorized to access database 400).
	For claim 15, Farahani discloses the computerized method of claim 13, wherein the incident indication is indicative of a flawed driving performance ([0048]: permit authorized personnel such as accident investigators to find audio/video records once uploaded to cloud-based storage/access system 324, as already discussed). 

	For claim 16, Farahani discloses a computerized method of receiving video ([0058] FIG. 7 illustrates an exemplary procedure 700 for managing or otherwise controlling the uploading of audio/video data and other data from a vehicle to the cloud-based data record storage system), the method comprising: 
	tracking ([0048]) a first video camera ([0037] The video capture apparatus includes, in this example, a videocamera 106 for capturing images through a front windshield 108 of the vehicle) mounted in a commercial vehicle ([0067]: Exemplary vehicles shown in FIG. 14 include an airplane, jet or other aircraft 1410, a boat, ship or other watercraft 1412, a truck or other delivery vehicle 1414, a car or automobile 1416 (which may be a self-driving automobile), a motorcycle, moped or motor-scooter 1418, a train 1420 such as a freight train, commuter train, locomotive, etc., and a drone 1422.);,
	wherein the tracking of the first video camera includes collecting a record of the first video camera's location ([0048] the audio/video data record is " time stamped" and " location stamped") and orientation through time ([0042] orientation of the apparatus relative to the components of the dashboard.),
detecting an incident using a vehicle tracking device ([0048]: The GPS system may be an otherwise conventional GPS system such as the type commonly employed in smartphones or the like. A system clock 352 tracks the date and time so that this information may also be output along with audio/video as a combined audio/video-lat./long.-date /time data record. In this manner, the audio/video data record is " time stamped" and " location stamped" to permit authorized personnel such as accident investigators to find audio/video records once uploaded to cloud-based storage/access system 324, as already discussed.); 
	receiving, at a video repository, video data from the first video camera ([0053]: via cloud-based data record storage system) 
	receiving, at a time later than the video data is received at the video repository, an inquiry location and an inquiry time ([0060]: a query via a dedicated browser or suitable app from a user--such as an insurance investigator or law enforcement investigator--specifying the data/time and location of videos of interest.);  
	determining that the video data from the first video camera may include a view of the inquiry location at the inquiry time based upon the tracking of the first video camera ([0061] At 806, the system converts the specified location (assuming a location has been entered) into lat./long. values (if needed) and identifies any audio/video records in the cloud-based database that match the date /time and location of interest);
	requesting video data from the video repository associated with first video camera and the inquiry time ([0061] e.g. authorized user query); 
 	receiving the video data from the video repository ([0061] outputs the records to the authorized user associated with the query);
displaying in real time ([0050]: the audio/video data (compressed or otherwise) along with the corresponding date/time and location may be continuously streamed), to a driver of the law enforcement vehicle ([0040]: driver of vehicle), and to a supervisor of the driver ([0061]: the data may be reviewed by law enforcement official with legal authority for authorized purposes.), the view of the inquiry location to allow the driver ([0038]: view of the road ahead of the vehicle), while currently driving, to make adjustments to driving habits to avoid future incidents (Recitation of intended use of the claimed invention does not result in a structural difference between the claimed invention and prior art, accordingly limitation is non-limiting).
Farahani does not disclose displaying, at the real-time display, a visual indicator to enable the supervisor to quickly determine a quality of driving being exercised by the driver.
Switkes teaches displaying, at the real-time display, a visual indicator to enable the supervisor to quickly determine a quality of driving being exercised by the driver ([0088] Based on the collective data, brake condition is calculated at 1920. The result of the calculation can be displayed to the driver or the fleet manager (through the long range communication link), and can provide a warning or alert if the brake condition is abnormal).
It would be obvious to a person with ordinary skill in the art to combine the remote video recording management teachings of Switkes with the teachings of Farahani to provide the predictable benefit of improved communication of vehicle analytics to fleet managers.
	For claim 17, Farahan discloses the computerized method of claim 16, wherein the inquiry location and the inquiry time are both received from a user ([0061] outputs the records to the authorized user associated with the query).
	For claim 18, Farahan discloses the computerized method of claim 16, wherein the video data from the first video camera is wirelessly uploaded to the video repository upon the first video camera returning to a vicinity of an upload location ([0059] Assuming that streaming is authorized, the vehicle-based video capture system determines at 706 whether Wi-Fi is available and, if so, streams audio/video via Wi-Fi at 708 to the cloud-based access/storage system.).
	For claim 19, Farahan discloses the computerized method of claim 16, wherein only the requested video data is transferred ([0061] outputs the records to the authorized user associated with the query).
	For claim 20, Farahan discloses the computerized method of claim 16, further comprising: 
tracking a second video camera, wherein the tracking of the second video camera includes collecting a record of the second video camera's location and orientation through time ([0048] the audio/video data record is " time stamped" and " location stamped") and orientation through time ([0042] orientation of the apparatus relative to the components of the dashboard); and 
determining that the second video camera does include a view of the inquiry location at the inquiry time based upon the tracking of the second video camera ([0040] videos obtained from other video capture devices installed in other vehicles (as well as, in at least some examples, video obtained from video cameras integrated into vehicles such as backup cameras)), 
wherein the first camera belongs to a fleet that is separate than a fleet to which the second camera belongs ([0067]: Exemplary vehicles shown in FIG. 14 include an airplane, jet or other aircraft 1410, a boat, ship or other watercraft 1412, a truck or other delivery vehicle 1414, a car or automobile 1416 (which may be a self-driving automobile), a motorcycle, moped or motor-scooter 1418, a train 1420 such as a freight train, commuter train, locomotive, etc., and a drone 1422.), 
wherein the second set of video data is received by a request to an external administrator ([0061] outputs the records to the authorized user associated with the query).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MEIDAN; Aviram et al.	US 20160057392 A1	COMPUTING DEVICE FOR USE IN A VEHICLE
Mader; Urban et al.	US 9582979 B2	Improving safety on sites with movable objects

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485